DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 09/10/2021.  Claims 1-20 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okoro et al. (U.S. 2020/0009485 A1).

Claim 1, Okoro teaches:
A system (Okoro, Fig. 1, Paragraph [0015]), comprising: 
an electronic control module (ECM) (Okoro, Fig. 1: 120) configured to control at least one subsystem of a machine (Okoro, Paragraph [0018], The ECM 120 controls the operation of the internal combustion engine, which is at least one subsystem of the vehicle, i.e. the machine.); 
a plurality of sensors communicatively coupled to the ECM (Okoro, Paragraph [0018], The FMS module (filter monitoring system) can monitor sensor feedback information, e.g. pressure sensors, temperature sensors, fluid quality sensors, etc., and communicate information to the ECM 120.  Tag reader 116 is also functionally equivalent to a sensor for sensing signals from a tag 112 (see Okoro, Paragraph [0024]).); and 
a memory (Okoro, Fig. 2: 206) operably connected to the ECM (Okoro, Paragraph [0025], The memory 206 is located in FSM module 114 which communicates directly with ECM 120.  Additionally or alternatively, FSM module 114 may be integral with ECM 120.), the memory storing instructions which, when executed by the FMS module (Okoro, Paragraph [0022], The memory 206 stores instructions to operate the FMS module 114.  The FMS module 114 can communicate with and control functions of the ECM 120 via the ECM circuit 210 (see Okoro, Paragraph [0025]).), cause the FMS module to: 
cause a first sensor of the plurality of sensors to sense a first identification device coupled to the fluid filter associated with the subsystem (Okoro, Paragraph [0024], The tag reader receives information from at least one tag 112, effectively sensing the tag 112 (see Okoro, Paragraph [0017]).);
cause the first sensor of the plurality of sensors to sense a second identification device coupled to the fluid filter (Okoro, Paragraph [0024], The tag reader receives information from at least one tag 112, effectively sensing the tag 112 (see Okoro, Paragraph [0017]).  It would have been obvious to one of ordinary skill in the art for “at least one tag” to indicate two or more tags 112 usable with the filter element 104.);
receive a first signal from the first sensor based on the first sensor sensing the first identification device (Okoro, Paragraph [0024]);
receive a second signal from the first sensor based on the first sensor sensing the second identification device (Okoro, Paragraph [0024], It would have been obvious to one of ordinary skill in the art for the two or more tags 112 to transmit subsequent, i.e. a second signal, to the reader 116 (see Okoro, Paragraph [0017]).);
identify a coupling of the fluid filter to the machine based on the first signal and the second signal (Okoro, Paragraph [0026], The filter verification circuit 212 confirms that a genuine filter is inserted into/used by, i.e. coupled to, the filtration system 102.); and 
identify at least one physical characteristic of the fluid filter based on a code (Okoro, Paragraph [0031], The data packet transmitted by the tag 112 includes identification information, i.e. code.  One example of a physical characteristic includes a type of filter based on the filter’s application.) defined by electromagnetic energy generated by the first identification device and the second identification device (Okoro, Paragraph [0030], The signals transmitted by tags 112 include radio frequency signals, which are part of the electromagnetic spectrum.), 
wherein the code includes at least one component identifying the at least one physical characteristic (Okoro, Paragraph [0031], Part of the transmitted data packet includes digits, symbols, and/or numbers that represent the application of the filter element 104, i.e. one component.).
Okoro does not explicitly teach:
The memory storing instructions which are executed by the ECM; and
a second sensor to sense the second identification device coupled to the fluid filter.
However, it would have been obvious to one of ordinary skill in the art for the instructions stored in the memory 206 of FSM module 114 to cause the ECM 120 to perform the functions of causing the sensor and identifying the physical characteristic.  Okoro discloses that the FMS module 114 and the ECM 120 may be integrated together (see Okoro, Paragraph [0025]).  Okoro further discloses that the FMS module 114, via the ECM circuit 210, can send instructions to the ECM 120 to control operations 
As per the limitation of a second sensor to sense the second identification device, it would have been obvious to one of ordinary skill in the art, at the time of filing, to duplicate the tag reader 116 in Okoro, such that the system in Okoro contains at least two tag readers 116.  Such a modification would not change the principal operation of the system, as a whole, and would thus yield predictable results.  See MPEP 2144.04.

Claim 7, Okoro further teaches:
The memory stores data defining the fluid filter based on the code (Okoro, Paragraph [0022], One example of data defining the fluid filter includes filter tag verification algorithms that effectively define the fluid filter based on the code, i.e. the data stored on the tag identifying the filter.).

Claim 8, Okoro further teaches:
The ECM causes the machine to: 
operate at a first performance level (Okoro, Paragraph [0041], If the filter is genuine, the downstream component 106 of the vehicle operates normally, i.e. a first performance level.); 
determine, based on the code defined by the first identification device and the second identification device, whether the fluid filter is an approved fluid filter (Okoro, Paragraphs [0041-0042], The filter authentication system 122 determines whether the filter is genuine.); and 
operate at a second performance level in response to a determination that the fluid filter is not the approved fluid filter (Okoro, Paragraph [0042], If the filter is not genuine, the system may prevent the component 106 from activating or restrict operation, i.e. a second performance level.).

Claim 9, Okoro further teaches:
Identifying the coupling of the fluid filter to the machine based on at least one of the first signal and the second signal comprises: 
determining whether at least one of the first signal and the second signal includes a null value as the at least one component of the code (Okoro, Paragraph [0040], Bits of the received filter element identification code are compared to data stored in the filter element database 312.  If the bits do not match with the data in the filter element database 312, the bits represent at least one null value.); and 
in response to a determination that at least one of the first signal or the second signal includes the null value as the at least one component of the code, identifying an absence of the fluid filter being coupled to the machine or a non-approved fluid filter being coupled to the machine (Okoro, Paragraphs [0040] and [0042], A non-genuine, i.e. non-approved, filter is determined based on a determination that the received filter element identification code includes bits not stored in the filter element database 312.).

Claim 10, Okoro further teaches:
The at least one physical characteristic of the fluid filter identified based on the code includes at least one of a filter media of the fluid filter, a shape of the fluid filter, a size of the fluid filter, and a quality level of the fluid filter (Okoro, Paragraph [0031], One example of a physical characteristic includes an application of the filter element 104, wherein the application represents the filter’s media respective to what the filter is designed to filter, e.g. fuel, water, lubricant.).

Claim 11, Okoro teaches:
A fluid filter (Okoro, Fig. 1: 104), comprising: 
a fluid inlet (Okoro, Fig. 1: 108) through which a fluid from a subsystem of a machine flows into the fluid filter (Okoro, Paragraph [0016], Fluid flows into a fluid inlet 108.  The filtration system 102 may be part of a vehicle, i.e. a machine (see Okoro, Paragraph [0019]).); 
a fluid outlet (Okoro, Fig. 1: 110) fluidly connected to the fluid inlet, the fluid outlet permitting passage of filtered fluid to an engine of the machine (Paragraph [0016], The filtered fluid provides fluid from filter element 104 to downstream component 106, e.g. an internal combustion engine.); and 
a plurality of identification devices (Okoro, Fig. 1: 112, Paragraph [0017], The filter element 104 may include two tags 112.) coupled to the fluid filter (Okoro, Paragraph [0017], The tag 112 is affixed/attached to and associated with the filter element 104.) at a location at which at least one sensor detects the plurality of identification devices (Okoro, Paragraph [0024], The tag reader receives information from tag 112, effectively sensing the tag 112.), wherein: 
the plurality of identification devices produces electromagnetic energy detectable by the at least one sensor (Okoro, Paragraph [0030], The signals transmitted by tag 112 include radio frequency signals, which are part of the electromagnetic spectrum.) to define a code (Okoro, Paragraph [0031], The data packet transmitted by the tag 112 includes identification information, i.e. code.  One example of a physical characteristic includes a type of filter based on the filter’s application.), and 
the code includes at least one component identifying a structure of the fluid filter configured to direct flow of the fluid from the fluid inlet to the fluid outlet (Okoro, Paragraph [0031], Part of the transmitted data packet includes digits, symbols, and/or numbers that represent the application of the filter element 104, i.e. one component.  The application of the filter element 104, e.g. water, effectively identifies that the structure of the filter element 104 is configured to direct flow of water from a water inlet to a water outlet.).
Okoro does not explicitly teach:
The at least one sensor located on the engine.


Claim 12, Okoro further teaches:
At least one identification device of the plurality of identification devices is coupled to an exterior of the fluid filter or is embedded within a portion of the fluid filter (Okoro, Paragraph [0017], The tag 112 may be attached to an exterior component of the filter element 104, e.g. the frame, or may be embedded in the frame member.).

Claim 16, Okoro teaches:
A method of identifying a part (Okoro, Fig. 1, Paragraph [0015]), comprising: 
with an electronic control module (ECM) (Okoro, Fig. 1: 120) configured to control at least one subsystem of a machine (Okoro, Paragraph [0018], The ECM 120 controls the operation of the internal combustion engine, which is at least one subsystem of the vehicle, i.e. the machine.): 
controlling an array of sensors communicatively coupled to the ECM (Okoro, Paragraph [0018], The FMS module (filter monitoring system) can monitor sensor feedback information, e.g. pressure sensors, temperature sensors, fluid quality sensors, etc., and communicate information to the ECM 120.  Tag reader 116 is also functionally equivalent to a sensor for sensing signals from a tag 112 (see Okoro, Paragraph [0024]).) to sense an array of identification devices (Okoro, Fig. 1: 112, Paragraph, [0024], The filter element 104 may include two tags 112 (see Okoro, Paragraph [0017]).) coupled to a removeable part within the subsystem of the machine (Okoro, Paragraph [0017], The tag 112 is affixed/attached to and associated with the filter element 104.  It would have been obvious to one of ); 
detecting, by a first sensor of the array of sensors, first electromagnetic energy produced by  a first identification device of the array of identification devices (Okoro, Paragraph [0030], The signals transmitted by tag 112 include radio frequency signals, which are part of the electromagnetic spectrum.);
detecting, by the first sensor of the array of sensors, second electromagnetic energy produced by a second identification device of the array of identification devices (Okoro, Paragraph [0030], The signals transmitted by tag 112 include radio frequency signals, which are part of the electromagnetic spectrum.  The subsequent tag of the at least one tag 112 generates the second electromagnetic energy.); and 
identifying information regarding the removeable part based on a code (Okoro, Paragraph [0031], The data packet transmitted by the tag 112 includes identification information, i.e. code.  One example of a physical characteristic includes a type of filter based on the filter’s application.) defined by the detected first electromagnetic energy and second electromagnetic energy produced by the first identification device and the second identification device (Okoro, Paragraph [0030], The signals transmitted by tag 112 include radio frequency signals, which are part of the electromagnetic spectrum.), 
wherein the code includes at least one component identifying at least one physical characteristic of the removeable part (Okoro, Paragraph [0031], Part of the transmitted data packet includes digits, symbols, and/or numbers that represent the application of the filter element 104, i.e. one component.).
Okoro does not explicitly teach:
The ECM controlling the array of sensors and identifying information; and
detecting, by a second sensor of the array of sensors, first electromagnetic energy produced by a first identification device of the array of identification devices.
However, it would have been obvious to one of ordinary skill in the art for the instructions stored in the memory 206 of FSM module 114 to cause the ECM 120 to perform the functions of causing the sensor and identifying the physical characteristic.  Okoro discloses that the FMS module 114 and the ECM 120 may be integrated together (see Okoro, Paragraph [0025]).  Okoro further discloses that the FMS module 114, via the ECM circuit 210, can send instructions to the ECM 120 to control operations thereof.  Therefore, it would have been obvious to one of ordinary skill in the art for the instructions stored in memory 206 of the FSM module 114 to control operations of the ECM 120 to be within the scope of Okoro.
As per the limitation of detecting, by a second sensor of the array of sensors, it would have been obvious to one of ordinary skill in the art, at the time of filing, to duplicate the tag reader 116 in Okoro, such that the system in Okoro contains at least two tag readers 116.  Such a modification would not change the principal operation of the system, as a whole, and would thus yield predictable results.  See MPEP 2144.04.

Claim 17, Okoro further teaches:
Operating the machine at a first performance level (Okoro, Paragraph [0041], If the filter is genuine, the downstream component 106 of the vehicle operates normally, i.e. a first performance level.); 
determining, based on the code defined by the array of identification devices, whether the removeable part is an approved part (Okoro, Paragraphs [0041-0042], The filter authentication system 122 determines whether the filter is genuine.); and 
operating, with the ECM, the machine at a second performance level in response to a determination that the removeable part is an unapproved part (Okoro, Paragraph [0042], If the filter is not genuine, the system may prevent the component 106 from activating or restrict operation, i.e. a second performance level.).

Claim 18, Okoro further teaches:
Comparing the code with a data array stored in memory associated with the ECM, the data array including at least one pre-approved code defining whether the removeable part is the approved part (Okoro, Paragraph [0029], The verified filter information stored in filter element database 312 is a data array stored in memory.).

Claim 19, Okoro further teaches:
The approved part includes at least one parameter acceptable for use in the machine (Okoro, Paragraph [0031], One example of an acceptable parameter includes the application of the filter element 104, e.g. air, fuel, water, lubricant, etc.).

Claim 20, Okoro further teaches:
Identifying the information regarding the removeable part based on detected electromagnetic energy produced by the array of identification devices includes identifying variations in detected electromagnetic energy between the array of identification devices as a variable within the code (Okoro, Paragraph [0031], The variations in the signals transmitted by tags 112, i.e. the detected electromagnetic energy, would be represented by the different identification information transmitted by each tag 112, which includes bits that would be variable within the code.).

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Okoro et al. (U.S. 2020/0009485 A1) in view of Mouhebaty et al. (U.S. 2007/0023333 A1).

Claim 2, Okoro does not specifically teach:
The first identification device and the second identification device correspond to a plurality of identification devices coupled to the fluid filter that include a magnetic field-inducing material; and 
the plurality of sensors include Hall effect sensors configured to detect a magnetic field induced by the plurality of identification devices.
Mouhebaty teaches:
The at least one identification device includes a plurality of identification devices (Mouhebaty, Fig. 6, Each magnet, represented by a box having both “N” and “S” ends, e.g. element 64, represent an identification device.), the plurality of identification devices including a magnetic field-inducing material (Mouhebaty, Paragraph [0040], The magnets generate a magnetic field.), and the plurality of sensors include a Hall effect sensor configured to detect a magnetic field induced by the plurality of identification devices (Mouhebaty, Fig. 6: 600, Paragraphs [0040-0041], The Hall Effect sensor 600 detects a magnetic field generated by magnet 64 when in proximity to the sensor 600.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Okoro by integrating the teaching of magnets and a Hall Effect sensor as taught by Mouhebaty.
The motivation would be to provide an assembly capable of determining whether a filter was properly inserted and/or is present (see Mouhebaty, Paragraph [0007]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okoro et al. (U.S. 2020/0009485 A1) in view of Hull et al. (U.S. 2004/0041696 A1).

Claim 5, Okoro teaches:
The first identification device and the second identification device correspond to a plurality of identification devices coupled to the fluid filter (Okoro, Paragraph [0017], The filter element 104 may include two tags 112.) that include electromagnetic radiation emission devices (Okoro, Paragraph [0030], The signals transmitted by tag 112 include radio frequency signals, which are part of the electromagnetic spectrum.).  
Okoro does not specifically teach:
The plurality of sensors includes a plurality of optical sensors configured to detect electromagnetic radiation emitted by the plurality of identification devices.
Hull teaches:
Tag readers capable of detecting optical signals from identification tags (Hull, Paragraph [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Okoro by integrating the teaching of optical tag readers, as taught by Hull.
The motivation would be to utilize a well-known alternative type of tag and tag reader to transmit data from the tag to the tag reader (see Hull, Paragraphs [0041-0042]).  Such a modification would not change the principal operation of the system and would yield predictable results.

Allowable Subject Matter
Claims 3-4, 6, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are moot in view of the modified grounds of rejection presented in the rejection above.  With respect to independent claims 1 and 16, and their corresponding dependent claims, a second sensor capable of receiving identification signals is obvious with respect to the explanation in the rejection above.  As discussed in the interview conducted on 08/26/2021, Applicant’s proposed amendments were intended to better define the Applicant’s claimed invention to align with Fig. 3 of the Applicant’s drawings and better distinguish against the prior art of record.  After further consideration, however, the amended limitations do not overcome the prior art of record for the reasons set forth above.
As per Applicant’s amendment to independent claim 11, Applicant appears to further define that the code received from the identification devices includes a specific “structure of the fluid filter”, however, the claims, as currently amended, do not inherently or explicitly define the claims away from the cited prior art, for the reasons set forth above.  It appears that the intended meaning of “structure” with respect to the received code is for the code to explicitly define a portion of the filter, e.g. shape, size, material, that affects how the filter performs the directing of flow of fluid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683